Advisory Action
 
Regarding applicant’s argument A-1, please note that the argument presented recite, “Kim fails to teach”, Kim is an individual reference; thereby, the argument is attacking the reference individually; moreover, the argument include the limitation “mobile originated communication only”, while the rejection of record relies in Kim to show mobile originated communication, and for the rest of the limitation Nord is relied; thereby, again, the argument is attacking the reference individually. A generic statement that “claims 20, 23, 26, and 29 as previously presented are patentably distinguishable over Kim and Nord, either singly or in any combination”, it is not persuasive when the argument itself does not address the combination presented in the office action and the argument include limitations which the particular reference was not relied.
As to the argument A-2, applicant alleges, “The Examiner fails to address Applicant's arguments submitted in the previous response”, but the argument fails to identify which argument, if any, was not addressed.
As to the argument A-3, applicant repeats, “The Examiner fails to address Applicant's arguments submitted in the previous response”, but instead of identify which argument, if any, was not addressed, applicant present a previous response by the examiner and submits that is not relevant. Please note that failing to address applicant’s arguments is that the argument was never treated or answered, and not applicant’s interpretation of relevancy for the response. In addition, the observation of A-1 apply here as well.

As to the amendment claims 23 and 29 include a slight change in the scope of the claims [has stopped receiving requires stopping at some point in time vs. no longer receives which continues]; which requires further search and consideration.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

/MARCOS L TORRES/           Primary Examiner, Art Unit 2647